                                                                               Case 2:19-cv-01258-VAP-JEM Document 1 Filed 02/20/19 Page 1 of 18 Page ID #:1




                                                                                 1 KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP
                                                                                   MICHAEL J. KUMP (SBN 100983)
                                                                                 2   mkump@kwikalaw.com
                                                                                   GREGORY P. KORN (SBN 205306)
                                                                                 3  gkorn@kwikalaw.com
                                                                                   808 Wilshire Boulevard, 3rd Floor
                                                                                 4 Santa Monica, California 90401
                                                                                   Telephone: 310.566.9800
                                                                                 5 Facsimile: 310.566.9850
                                                                                 6 Attorneys for KIMSAPRINCESS, INC.
                                                                                   AND KIM KARDASHIAN WEST
                                                                                 7
                                                                                 8                                 UNITED STATES DISTRICT COURT
      LLP




                                                                                 9             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                10
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                11 KIMSAPRINCESS, INC.; and KIM                  Case No.
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                   KARDASHIAN WEST, an individual,
                                                                                12                                               COMPLAINT FOR:
                                                                                               Plaintiffs,
                                                                                13                                               (1) VIOLATION OF STATUTORY
                                                                                         vs.                                         RIGHT OF PUBLICITY (Cal.
                                                                                14                                                   Civ. Code § 3344);
                                                                                   MISSGUIDED USA (FINANCE) INC.,                (2) VIOLATION OF COMMON
                                                                                15 a Delaware corporation; and                       LAW RIGHT OF PUBLICITY;
                                                                                   MISSGUIDED LIMITED, a United                  (3) FALSE DESIGNATION OF
                                                                                16 Kingdom corporation of unknown form,              ORIGIN (15 U.S.C. § 1125(a));
                                                                                                                                 (4) TRADEMARK
                                                                                17                          Defendants.              INFRINGEMENT (15 U.S.C. §
                                                                                                                                     1114(1));
                                                                                18                                               (5) COMMON LAW TRADEMARK
                                                                                                                                     INFRINGEMENT
                                                                                19
                                                                                                                                 [DEMAND FOR JURY TRIAL]
                                                                                20
                                                                                21
                                                                                22
                                                                                23
                                                                                24
                                                                                25
                                                                                26
                                                                                27
                                                                                28
                                                                                     10669.00001/622893.1
                                                                                                                             COMPLAINT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 1 Filed 02/20/19 Page 2 of 18 Page ID #:2




                                                                                 1            Plaintiffs Kimsaprincess, Inc. and Kim Kardashian West (individually and
                                                                                 2 collectively, “Plaintiffs” or “Kardashian”) alleges as follows:
                                                                                 3                                         INTRODUCTION
                                                                                 4            1.        Kim Kardashian West is a television celebrity, model, and
                                                                                 5 spokesperson. Kardashian has been immensely successful in developing and
                                                                                 6 promoting her own fashion, beauty, and other products that have sold under the
                                                                                 7 famous “Kardashian” name and related trademarks. In addition, she has been highly
                                                                                 8 sought after for many years, and continuing to this day, as a paid spokesperson for
      LLP




                                                                                 9 third-party products. With Kardashian enjoying one of the largest social media
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                10 followings of any celebrity in the world, companies pay enormous sums of money to
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                11 engage Kardashian to help promote their brands. Even a single social media post by
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                12 Kardashian can fetch fees of several hundred thousand dollars, and her longer-term
                                                                                13 endorsement arrangements regularly garner fees in the millions of dollars.
                                                                                14            2.        While most companies understand and respect Kardashian’s right to
                                                                                15 control and approve any use of her name and likeness in the promotion of products,
                                                                                16 other companies have sought out ways to leverage her celebrity status and social
                                                                                17 media following without seeking her consent, thus effectively turning her into an
                                                                                18 unwitting and unwilling spokesperson of their products. In the instant case,
                                                                                19 Defendants Missguided USA (Finance) Inc. and Missguided Limited (collectively,
                                                                                20 “Defendants” or “Missguided”) have made this sort of unlawful misappropriation of
                                                                                21 Kardashian’s persona—and that of many other celebrities as well—a cornerstone of
                                                                                22 their marketing and sales strategy.
                                                                                23            3.        Like other “fast fashion” companies, Missguided, which sells clothing
                                                                                24 throughout the world on its www.missguidedus.com website (among others), has
                                                                                25 become notorious for “knocking off” the clothing worn by celebrities like
                                                                                26 Kardashian. But Missguided does not merely replicate the looks of these celebrities
                                                                                27 as seen on red carpets, in paparazzi photos, and in social media posts. Missguided
                                                                                28 systematically uses the names and images of Kardashian and other celebrities to
                                                                                     10669.00001/622893.1
                                                                                                                                     2
                                                                                                                                COMPLAINT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 1 Filed 02/20/19 Page 3 of 18 Page ID #:3




                                                                                 1 advertise and spark interest in its website and clothing. Missguided’s website and
                                                                                 2 social media pages are riddled with images of and references to Kardashian that are
                                                                                 3 designed to promote the www.missguidedus.com website and to elicit sales of
                                                                                 4 clothing that are purportedly “inspired by” Kardashian. Missguided’s use of
                                                                                 5 Kardashian’s name and likeness is so pervasive that consumers have begun to
                                                                                 6 erroneously and mistakenly conclude that she is affiliated with Missguided and is
                                                                                 7 working with the company to knock off the clothing that fashion designers have
                                                                                 8 created for her.
      LLP




                                                                                 9            4.        Missguided’s unauthorized use of Kardashian’s trademarked name and
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                10 likeness to promote its website and products is a blatant and willful violation of her
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                11 statutory and common law rights of publicity, and it further constitutes trademark
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                12 infringement in violation of the Lanham Act and California common law. By this
                                                                                13 action, Kardashian seeks a permanent injunction restraining Missguided’s unlawful
                                                                                14 misappropriation of her persona and trademarks, and she seeks an award of actual
                                                                                15 damages, the disgorgement of Missguided’s ill-gotten profits, and an award of
                                                                                16 punitive damages to deter Missguided from future violations of her intellectual
                                                                                17 property rights.
                                                                                18                                     JURISDICTION AND VENUE
                                                                                19            5.            The Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and
                                                                                20 1338(a). This is a civil action arising under federal law, the Lanham Act of 1946 as
                                                                                21 amended (codified at 15 U.S.C. §§ 1051, et seq.). The pendent state law claims are
                                                                                22 so related to the federal claims that they form part of the same case or controversy
                                                                                23 pursuant to Article III of the United States Constitution. The court therefore has
                                                                                24 supplemental jurisdiction over those claims pursuant to 28 U.S.C. § 1367(a).
                                                                                25            6.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)
                                                                                26 for several independent reasons, including that: Defendant “resides” in this judicial
                                                                                27 district for venue purposes under 28 U.S.C. § 1391(c)(2); a substantial part of the
                                                                                28 events or omissions giving rise to the claims occurred in this district; and a
                                                                                     10669.00001/622893.1
                                                                                                                                       3
                                                                                                                                   COMPLAINT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 1 Filed 02/20/19 Page 4 of 18 Page ID #:4




                                                                                 1 substantial part of property that is the subject of the action is situated in this district.
                                                                                 2                                               PARTIES
                                                                                 3            7.        Plaintiff Kimsaprincess, Inc. is a California corporation with its
                                                                                 4 principal place of business in Los Angeles County, California.
                                                                                 5            8.        Plaintiff Kim Kardashian West is an individual residing in Los Angeles
                                                                                 6 County, California.
                                                                                 7            9.        Plaintiffs are informed and believe, and based thereon allege, that
                                                                                 8 Defendant Missguided USA (Finance) Inc. (“Missguided USA”) is a Delaware
      LLP




                                                                                 9 Corporation. At this time, Plaintiffs are unaware of Missguided USA’s principal
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                10 place of business.
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                11            10.       Plaintiffs are informed and believe, and based thereon allege, that
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                12 Defendant Missguided Limited (“Missguided UK”) is a corporation organized and
                                                                                13 existing under the laws of the United Kingdom, with its principal place of business
                                                                                14 in Manchester, United Kingdom.
                                                                                15            11.       Defendants Missguided USA and Missguided UK are collectively
                                                                                16 referred to herein as “Missguided.”
                                                                                17                 ALLEGATIONS COMMON TO ALL CLAIMS FOR RELIEF
                                                                                18            12.       Kardashian is a world-famous television celebrity, model, and
                                                                                19 spokesperson. For over a decade, she has been featured on the reality television
                                                                                20 series Keeping Up With The Kardashians, which is broadcast in over 160 countries.
                                                                                21 Kardashian now enjoys one of the largest social media followings of any celebrity
                                                                                22 anywhere in the world, including more than 120 million followers on Instagram, and
                                                                                23 close to 60 million followers on Twitter.
                                                                                24            13.       Kardashian promotes and sells a variety of products through her own
                                                                                25 companies, including a cosmetics line sold under the “KKW Beauty” mark and a
                                                                                26 fragrance line sold under the “KKW Fragrance” mark. Further, Kardashian is in
                                                                                27 high demand as a paid spokesperson for third-party products. Because of her
                                                                                28 popularity and reach on social media, companies routinely pay Kardashian millions
                                                                                     10669.00001/622893.1
                                                                                                                                      4
                                                                                                                                 COMPLAINT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 1 Filed 02/20/19 Page 5 of 18 Page ID #:5




                                                                                 1 of dollars in fees to serve as a celebrity endorser.
                                                                                 2            14.       Kardashian is selective of the third-party companies with whom she
                                                                                 3 chooses to partner. She frequently turns down endorsement deals. And when she
                                                                                 4 does sign on as a spokesperson for third-party products or services, she often works
                                                                                 5 closely with these partners to develop particular products for her endorsement.
                                                                                 6 Kardashian’s control over the use of her name, likeness, and trademarks in
                                                                                 7 promoting third-party products and services is absolutely critical to safeguard her
                                                                                 8 reputation, and to prevent the public from being misled into believing that she has
      LLP




                                                                                 9 associated herself with some product or service that she does not endorse.
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                10            15.       As alleged in further detail below, in total disregard of Kardashian’s
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                11 trademark rights and rights of publicity, Defendants have repeatedly used
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                12 Kardashian’s name and image without authorization to generate interest in their
                                                                                13 brand and website, and to elicit sales of their products.
                                                                                14            16.       Missguided operates several websites that sell clothing, including the
                                                                                15 website www.missguidedus.com. Missguided specializes in “fast” and inexpensive
                                                                                16 clothing designs, which are often derivative of other companies’ designs if not
                                                                                17 blatant knock-offs. Missguided has become particularly well-known for copying
                                                                                18 designs worn by famous celebrities, which it then offers for sale on its sites within
                                                                                19 days—sometimes even hours—of the celebrity appearing in the clothing.
                                                                                20            17.           Misgguided has not only knocked-off the clothing of other designers,
                                                                                21 but it has unabashedly misappropriated the rights of celebrities like Kardashian in
                                                                                22 selling these knock-offs on its websites. Missguided’s U.S. website has included
                                                                                23 entire pages that are devoted solely to the sale of clothing inspired by Kardashian,
                                                                                24 and on which Kardashian’s name and likeness are prominently used without her
                                                                                25 permission to promote the products, as shown in the following example:
                                                                                26
                                                                                27
                                                                                28
                                                                                     10669.00001/622893.1
                                                                                                                                        5
                                                                                                                                   COMPLAINT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 1 Filed 02/20/19 Page 6 of 18 Page ID #:6




                                                                                 1
                                                                                 2
                                                                                 3
                                                                                 4
                                                                                 5
                                                                                 6
                                                                                 7
                                                                                 8
      LLP




                                                                                 9
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                10
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                12
                                                                                13            18.       Other pages from Missguided’s U.S. website have featured both
                                                                                14 Kardashian and her famous sisters, using all of their names and likenesses without
                                                                                15 authorization to promote Missguided’s knock-off clothing:
                                                                                16
                                                                                17
                                                                                18
                                                                                19
                                                                                20
                                                                                21
                                                                                22
                                                                                23
                                                                                24
                                                                                25
                                                                                26
                                                                                27
                                                                                28            19.       As shown above, these website pages do not merely report on
                                                                                     10669.00001/622893.1
                                                                                                                                    6
                                                                                                                               COMPLAINT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 1 Filed 02/20/19 Page 7 of 18 Page ID #:7




                                                                                 1 Kardashian’s style or fashions. Missguided is using Kardashian’s name and image
                                                                                 2 for the express purpose of promoting and selling products on the site. Indeed, the
                                                                                 3 web pages depicted above, and others like them on the Missguided website, contain
                                                                                 4 direct links to pages on the site where clothing can be purchased. In the first
                                                                                 5 example shown above, visitors to the site are specifically prompted to click a “Shop
                                                                                 6 Kim K.” link, where they can buy clothing copied from Kardashian’s prior looks.
                                                                                 7            20.       On its social media platforms as well, including Instagram, Missguided
                                                                                 8 has repeatedly used Kardashian’s name and likeness without permission to promote
      LLP




                                                                                 9 its sale of clothing on the www.missguidedus.com website. Recently, for example,
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                10 after Kardashian posted a photo on Instagram of a dress that was made for her
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                11 (below left), Missguided quickly responded with its own Instagram post (below
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                12 right) boasting that it would be ripping off the design within “a few days”:
                                                                                13
                                                                                14
                                                                                15
                                                                                16
                                                                                17
                                                                                18
                                                                                19
                                                                                20
                                                                                21
                                                                                22
                                                                                23
                                                                                24
                                                                                25
                                                                                26 Missguided purposefully inserted Kardashian’s Instagram username
                                                                                27 (@kimkardashian) into its post to capitalize on her celebrity status and social media
                                                                                28 following in promoting the sale of its upcoming product.
                                                                                     10669.00001/622893.1
                                                                                                                                     7
                                                                                                                                COMPLAINT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 1 Filed 02/20/19 Page 8 of 18 Page ID #:8




                                                                                 1            21.       Pictured below is another example in which Missguided used (without
                                                                                 2 authorization) Kardashian’s name and image in an Instagram post in order to
                                                                                 3 promote a dress that it was selling on its website:
                                                                                 4
                                                                                 5
                                                                                 6
                                                                                 7
                                                                                 8
      LLP




                                                                                 9
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                10
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                12
                                                                                13
                                                                                14
                                                                                15            22.       Additionally, Missguided has routinely posted other photos of
                                                                                16 Kardashian on its Instagram feed—at times together with her husband and
                                                                                17 children—that do not specifically solicit sales of a particular item of clothing as do
                                                                                18 the preceding examples, but which function nevertheless to advertise Missguided’s
                                                                                19 brand and website. The whole of Missguided’s Instagram page is devoted to the
                                                                                20 advertising of its website and the clothing sold there. Many of Missguided’s posts
                                                                                21 on the feed, including those shown above, promote clothing that is available on
                                                                                22 www.missguidedus.com; and frequently, Missguided’s Instagram posts contain
                                                                                23 direct links to pages on the site where clothing can be purchased. The entirety of the
                                                                                24 Instagram page, therefore, is an advertisement for the Missguided brand, website,
                                                                                25 and products; and accordingly, Missguided’s Instagram posts depicting images of
                                                                                26 Kardashian and using her name are clearly intended to, and have the effect, of
                                                                                27 promoting Missguided’s brand and products. In fact, Missguided has gone so far to
                                                                                28 as to emboss its “M” logo on photographs of Kardashian and her family to promote
                                                                                     10669.00001/622893.1
                                                                                                                                     8
                                                                                                                                COMPLAINT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 1 Filed 02/20/19 Page 9 of 18 Page ID #:9




                                                                                 1 its site and products, as shown in the following example (which is just one of many):
                                                                                 2
                                                                                 3
                                                                                 4
                                                                                 5
                                                                                 6
                                                                                 7
                                                                                 8
      LLP




                                                                                 9
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                10
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                12            23.       Missguided has so systematically misappropriated Kardashian’s name
                                                                                13 and likeness that the consuming public is likely to and has come to the mistaken
                                                                                14 conclusion that she is affiliated with Missguided and is working hand in hand with
                                                                                15 the company to create “fast fashion” versions of her clothing. A website entitled
                                                                                16 “The Fashion Law” (www.thefashionlaw.com) recently published an article entitled
                                                                                17 Kim K and Missguided: Fast Fashion at its Quickest or a Marketing Ploy in
                                                                                18 Disguise? The article referenced the speed with which Missguided had been able to
                                                                                19 post images of a knock-off version of the gold dress worn by Kardashian in the
                                                                                20 images shown in Paragraph 20 above, and it proffered that this may well be the
                                                                                21 result of “a coordinated marketing ploy between the mega-influencer [Kardashian]
                                                                                22 and the millenial-centric fashion company.” In the same article, the author referred
                                                                                23 to other commentators who had hypothesized (incorrectly) that Missguided’s quick
                                                                                24 turnaround of a knock-off of Kardashian’s dress was as “an example of ‘a thinly
                                                                                25 veiled collab’ at play between Missguided and Kim K.”
                                                                                26
                                                                                27
                                                                                28
                                                                                     10669.00001/622893.1
                                                                                                                                   9
                                                                                                                               COMPLAINT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 1 Filed 02/20/19 Page 10 of 18 Page ID #:10




                                                                                  1                                    FIRST CLAIM FOR RELIEF
                                                                                  2                  (Violation of Cal. Civ. Code § 3344 – Against All Defendants)
                                                                                  3            24.       Plaintiffs incorporate all prior allegations of this Complaint by this
                                                                                  4 reference.
                                                                                  5            25.       Plaintiffs are the owners of all rights of publicity in Kardashian’s name,
                                                                                  6 image, likeness, and persona.
                                                                                  7            26.       Missguided has willfully and without authorization used Kardashian’s
                                                                                  8 name, image, likeness, and persona for commercial purposes, to advertise the
      LLP




                                                                                  9 Missguided brand and website, and to promote the sale of clothing on Missguided’s
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                 10 site.
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                 11            27.       Missguided’s unauthorized use of Kardashian’s name, image, likeness,
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                 12 and persona constitutes a commercial misappropriation in violation of Section 3344
                                                                                 13 of the California Civil Code.
                                                                                 14            28.       As a direct and proximate result of Missguided’s wrongful conduct,
                                                                                 15 Plaintiffs have suffered, and will continue to suffer, damages in an amount to be
                                                                                 16 proven at trial, but in no event less than $10 million.
                                                                                 17            29.       Missguided has further been unjustly enriched by its misappropriation
                                                                                 18 of Kardashian’s statutory right of publicity. Accordingly, Plaintiffs are entitled to
                                                                                 19 restitution of all income, profits, and other benefits resulting from Missguided’s
                                                                                 20 conduct, in an amount to be determined according to proof at trial.
                                                                                 21            30.       Missguided’s actions as alleged above were malicious, oppressive, and
                                                                                 22 fraudulent, and done with the intent to injure Plaintiffs and with a willful and
                                                                                 23 conscious disregard for Plaintiffs’ rights. As a result, Plaintiffs are entitled to
                                                                                 24 recover from Missguided punitive and exemplary damages in an amount sufficient
                                                                                 25 to punish and deter it and others from engaging in such acts in the future.
                                                                                 26            31.       Missguided’s actions have further caused and will continue to cause
                                                                                 27 irreparable injury to Plaintiffs that cannot be remedied by an award of monetary
                                                                                 28 damages alone. Plaintiffs are therefore entitled to preliminary and permanent
                                                                                      10669.00001/622893.1
                                                                                                                                       10
                                                                                                                                   COMPLAINT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 1 Filed 02/20/19 Page 11 of 18 Page ID #:11




                                                                                  1 injunctive relief preventing the continuing infringement of their rights of publicity.
                                                                                  2                                     SECOND CLAIM FOR RELIEF
                                                                                  3         (Violation of Common Law Right of Publicity – Against All Defendants)
                                                                                  4            32.           Plaintiffs incorporate all prior allegations of this Complaint by this
                                                                                  5 reference.
                                                                                  6            33.       Plaintiffs are the owners of all common law rights of publicity in
                                                                                  7 Kardashian’s name, image, likeness, and persona.
                                                                                  8            34.       Missguided has willfully and without authorization used Kardashian’s
      LLP




                                                                                  9 name, image, likeness, and persona for commercial purposes, to advertise the
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                 10 Missguided brand and website, and to promote the sale of clothing on Missguided’s
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                 11 site.
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                 12            35.       Missguided’s unauthorized use of Kardashian’s name, image, likeness,
                                                                                 13 and persona constitutes a violation of California’s common law right of publicity.
                                                                                 14            36.       As a direct and proximate result of Missguided’s wrongful conduct,
                                                                                 15 Plaintiffs have suffered, and will continue to suffer, damages in an amount to be
                                                                                 16 proven at trial, but in no event less than $10 million.
                                                                                 17            37.       Missguided has further been unjustly enriched by its infringement of
                                                                                 18 Kardashian’s common law right of publicity. Accordingly, Plaintiffs are entitled to
                                                                                 19 restitution of all income, profits, and other benefits resulting from Missguided’s
                                                                                 20 conduct, in an amount to be determined according to proof at trial.
                                                                                 21            38.       Missguided’s actions as alleged above were malicious, oppressive, and
                                                                                 22 fraudulent, and done with the intent to injure Plaintiffs and with a willful and
                                                                                 23 conscious disregard for Plaintiffs’ rights. As a result, Plaintiffs are entitled to
                                                                                 24 recover from Missguided punitive and exemplary damages in an amount sufficient
                                                                                 25 to punish and deter it and others from engaging in such acts in the future.
                                                                                 26            39.       Missguided’s actions have further caused and will continue to cause
                                                                                 27 irreparable injury to Plaintiffs that cannot be remedied by an award of monetary
                                                                                 28 damages alone. Plaintiffs are therefore entitled to preliminary and permanent
                                                                                      10669.00001/622893.1
                                                                                                                                          11
                                                                                                                                      COMPLAINT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 1 Filed 02/20/19 Page 12 of 18 Page ID #:12




                                                                                  1 injunctive relief preventing the continuing infringement of their rights of publicity.
                                                                                  2                                   THIRD CLAIM FOR RELIEF
                                                                                  3      (False Designation of Origin (15 U.S.C. § 1125(a)) – Against All Defendants)
                                                                                  4            40.       Plaintiffs incorporate all prior allegations of this Complaint by this
                                                                                  5 reference.
                                                                                  6            41.       For many years, Plaintiffs have extensively used the trademarks KIM
                                                                                  7 KARDASHIAN and KIM KARDASHIAN WEST in commerce in connection with
                                                                                  8 a myriad of products and services, including Kardashian’s advertising and
      LLP




                                                                                  9 promotion of third-party products in the fashion and beauty industries.
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                 10            42.       Plaintiffs are further the owners of several federally registered
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                 11 trademarks in Kardashian’s name, including without limitation: (1) U.S.
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                 12 Registration No. 4,989,420 for the use of KIM KARDASHIAN WEST in Int’l Class
                                                                                 13 41 in connection with “Entertainment in the nature of providing information by
                                                                                 14 means of a global computer network in the fields of entertainment and pop culture;
                                                                                 15 entertainment services, namely, personal appearances by a celebrity, actress and
                                                                                 16 model.”; (2) U.S. Registration No. 4,978,865 for the use of KIM KARDASHIAN
                                                                                 17 WEST in Int’l Class 35 in connection with “Advertising services, namely,
                                                                                 18 promoting the brands, goods and services of others; endorsement services, namely,
                                                                                 19 promoting the goods and services of others”; and (3) U.S. Registration No.
                                                                                 20 4,516,079 for the use of KIM KARDASHIAN in Int’l Class 35 in connection with
                                                                                 21 “Advertising services, namely, promoting the brands, goods and services of others;
                                                                                 22 endorsement services, namely, promoting the goods and services of others”
                                                                                 23 (collectively, the “Registered Marks”).
                                                                                 24            43.       The Registered Marks are valid trademarks owned by Plaintiffs.
                                                                                 25 Additionally, by virtue of Plaintiffs’ longstanding and continuous use of the marks
                                                                                 26 KIM KARDASHIAN and KIM KARDASHIAN WEST in commerce, Plaintiffs
                                                                                 27 have acquired valid common law trademarks in these names. The public has come to
                                                                                 28 recognize these marks as exclusively identifying Plaintiffs, and the marks are
                                                                                      10669.00001/622893.1
                                                                                                                                       12
                                                                                                                                   COMPLAINT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 1 Filed 02/20/19 Page 13 of 18 Page ID #:13




                                                                                  1 famous worldwide.
                                                                                  2            44.       Missguided has infringed and is continuing to infringe Plaintiffs’
                                                                                  3 registered and common law trademarks by using these marks on its websites,
                                                                                  4 including the www.missguidedus.com website, to promote Missguided’s brand and
                                                                                  5 sale of clothing. Missguided has further infringed and is continuing to infringe
                                                                                  6 Plaintiffs’ marks by using them on social media, including in Instagram posts, to
                                                                                  7 promote its Missguided brand and websites and the products sold on those sites.
                                                                                  8            45.       Missguided’s unauthorized use of Plaintiff’s registered and common
      LLP




                                                                                  9 law trademarks is likely to confuse and deceive consumers as to the origin,
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                 10 sponsorship, and/or endorsement of the Missguided brand, website, and products.
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                 11 Specifically, Missguided’s use of Plaintiffs’ marks is likely to cause consumers to
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                 12 mistakenly believe that Plaintiffs are associated with Missguided, or that they
                                                                                 13 sponsor or endorse Missguided and its websites. And in fact, consumers have
                                                                                 14 already expressed such confusion, suggesting in social media posts and online
                                                                                 15 articles that Plaintiffs must be in a “collaboration” with Missguided.
                                                                                 16            46.       As a direct and proximate result of the acts of trademark infringement
                                                                                 17 set forth above, Plaintiffs have suffered actual damages in an amount to be proven at
                                                                                 18 trial, but in no event less than $10 million. Plaintiffs are entitled to the full range of
                                                                                 19 relief available under the Lanham Act, 15 U.S.C. § 1117, including, without
                                                                                 20 limitation, an award of actual damages and the disgorgement of Missguided’s profits
                                                                                 21 arising from the acts of trademark infringement. Missguided’s conduct further
                                                                                 22 renders this an “exceptional” case within the meaning of the Lanham Act, thus
                                                                                 23 entitling Plaintiffs to an award of attorneys’ fees and costs.
                                                                                 24            47.       Plaintiffs are informed and believe, and based thereon allege, that
                                                                                 25 Missguided has committed the infringement described above knowing that its
                                                                                 26 unauthorized use of the KIM KARDASHIAN and KIM KARDASHIAN WEST
                                                                                 27 trademarks is likely to cause consumer confusion. Missguided has thus willfully,
                                                                                 28 knowingly, and maliciously deceived and confused the relevant consuming public,
                                                                                      10669.00001/622893.1
                                                                                                                                      13
                                                                                                                                  COMPLAINT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 1 Filed 02/20/19 Page 14 of 18 Page ID #:14




                                                                                  1 such that Plaintiffs are entitled to an award of treble damages.
                                                                                  2            48.       Missguided’s actions have further caused and will continue to cause
                                                                                  3 irreparable injury to Plaintiffs that cannot be remedied by an award of monetary
                                                                                  4 damages alone. Plaintiffs are therefore entitled to preliminary and permanent
                                                                                  5 injunctive relief preventing the continuing infringement of their trademark rights.
                                                                                  6                                  FOURTH CLAIM FOR RELIEF
                                                                                  7       (Trademark Infringement (15 U.S.C. § 1114(1)) – Against All Defendants)
                                                                                  8            49.       Plaintiffs incorporate all prior allegations of this Complaint by this
      LLP




                                                                                  9 reference.
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                 10            50.       The Registered Trademarks are valid marks owned by Plaintiffs.
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                 11            51.       Missguided has infringed the Registered Trademarks as alleged in
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                 12 detail above by using those marks (or confusingly similar variations thereof) in a
                                                                                 13 manner likely to cause confusion or mistake as to Plaintiffs’ association with or
                                                                                 14 sponsorship or endorsement of Missguided and its website and products.
                                                                                 15            52.       As a direct and proximate result of the acts of trademark infringement
                                                                                 16 set forth above, Plaintiffs have suffered actual damages in an amount to be proven at
                                                                                 17 trial, but in no event less than $10 million. Plaintiffs are entitled to the full range of
                                                                                 18 relief available under the Lanham Act, 15 U.S.C. § 1117, including, without
                                                                                 19 limitation, an award of actual damages and the disgorgement of Missguided’s profits
                                                                                 20 arising from the acts of trademark infringement. Missguided’s conduct further
                                                                                 21 renders this an “exceptional” case within the meaning of the Lanham Act, thus
                                                                                 22 entitling Plaintiffs to an award of attorneys’ fees and costs.
                                                                                 23            53.       Plaintiffs are informed and believe, and based thereon allege, that
                                                                                 24 Missguided has committed the infringement described above knowing that its
                                                                                 25 unauthorized use of the Registered Trademarks is likely to cause consumer
                                                                                 26 confusion. Missguided has thus willfully, knowingly, and maliciously deceived and
                                                                                 27 confused the relevant consuming public, such that Plaintiffs are entitled to an award
                                                                                 28 of treble damages.
                                                                                      10669.00001/622893.1
                                                                                                                                       14
                                                                                                                                   COMPLAINT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 1 Filed 02/20/19 Page 15 of 18 Page ID #:15




                                                                                  1            54.       Missguided’s actions have further caused and will continue to cause
                                                                                  2 irreparable injury to Plaintiffs that cannot be remedied by an award of monetary
                                                                                  3 damages alone. Plaintiffs are therefore entitled to preliminary and permanent
                                                                                  4 injunctive relief preventing the continuing infringement of their trademark rights.
                                                                                  5                                   FIFTH CLAIM FOR RELIEF
                                                                                  6             (Common Law Trademark Infringement – Against All Defendants)
                                                                                  7            55.       Plaintiffs incorporate all prior allegations of this Complaint by this
                                                                                  8 reference.
      LLP




                                                                                  9            56.       Plaintiffs own valid common law trademarks in KIM KARDASHIAN
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                 10 and KIM KARDASHIAN WEST for use in connection with a wide variety of
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                 11 products and services, including without limitation the promotion of products and
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                 12 services in the fashion and beauty industries. The Registered Trademarks are
                                                                                 13 likewise valid trademarks owned by Plaintiffs.
                                                                                 14            57.       The public has come to recognize the KIM KARDASHIAN and KIM
                                                                                 15 KARDASHIAN WEST marks as exclusively identifying Plaintiffs, and the marks
                                                                                 16 are famous worldwide.
                                                                                 17            58.       Missguided has infringed and is continuing to infringe Plaintiffs’
                                                                                 18 trademarks by using these marks on its websites, including the
                                                                                 19 www.missguidedus.com website, to promote Missguided’s brand and sale of
                                                                                 20 clothing. Missguided has further infringed and is continuing to infringe Plaintiffs’
                                                                                 21 marks by using them on social media, including in Instagram posts, to promote its
                                                                                 22 Missguided brand and websites, as well as the products sold on those sites.
                                                                                 23            59.       Missguided’s unauthorized use of Plaintiff’s trademarks is likely to
                                                                                 24 confuse and deceive consumers as to the origin, sponsorship, and/or endorsement of
                                                                                 25 the Missguided brand, website, and products. Specifically, Missguided’s use of
                                                                                 26 Plaintiffs’ marks is likely to cause consumers to mistakenly believe that Plaintiffs
                                                                                 27 are associated with Missguided, or that they sponsor or endorse Missguided and its
                                                                                 28 websites. And in fact, consumers have already expressed such confusion, suggesting
                                                                                      10669.00001/622893.1
                                                                                                                                       15
                                                                                                                                   COMPLAINT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 1 Filed 02/20/19 Page 16 of 18 Page ID #:16




                                                                                  1 in social media posts and online articles that Plaintiffs must be in a “collaboration”
                                                                                  2 with Missguided.
                                                                                  3            60.       As a direct and proximate result of the acts of trademark infringement
                                                                                  4 set forth above, Plaintiffs have suffered actual damages in an amount to be proven at
                                                                                  5 trial, but in no event less than $10 million.
                                                                                  6            61.       Plaintiffs are informed and believe, and based thereon allege, that
                                                                                  7 Missguided has committed the infringement described above knowing that its
                                                                                  8 unauthorized use of the KIM KARDASHIAN and KIM KARDASHIAN WEST
      LLP




                                                                                  9 trademarks is likely to cause consumer confusion. Missguided has thus willfully,
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                 10 knowingly, and maliciously deceived and confused the relevant consuming public,
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                 11 such that Plaintiffs are entitled to an award of treble damages.
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                 12            62.       Plaintiffs are further informed and believe, and based thereon allege,
                                                                                 13 that Missguided has acted with fraud, oppression, or malice in infringing Plaintiffs’
                                                                                 14 marks as alleged above. As such, in addition to the other relief sought herein,
                                                                                 15 Plaintiffs are entitled to an award of punitive damages.
                                                                                 16            63.       Missguided’s actions have further caused and will continue to cause
                                                                                 17 irreparable injury to Plaintiffs that cannot be remedied by an award of monetary
                                                                                 18 damages alone. Plaintiffs are therefore entitled to preliminary and permanent
                                                                                 19 injunctive relief preventing the continuing infringement of their trademark rights.
                                                                                 20            WHEREFORE, Plaintiffs pray for judgment as follows:
                                                                                 21            A.        On all claims for relief, for an award of compensatory and treble
                                                                                 22 damages in an amount to be proven, but in no event less than $10 million;
                                                                                 23            B.        On all claims for relief, for the disgorgement of Missguided’s profits
                                                                                 24 attributable to the infringement of Plaintiffs’ trademarks and rights of publicity;
                                                                                 25            C.        On the First, Second, and Fifth Claims for Relief, for an award of
                                                                                 26 punitive damages in an amount sufficient to deter unlawful conduct by Missguided
                                                                                 27 in the future;
                                                                                 28            D.        For a preliminary and permanent injunction restraining and enjoining
                                                                                      10669.00001/622893.1
                                                                                                                                      16
                                                                                                                                  COMPLAINT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 1 Filed 02/20/19 Page 17 of 18 Page ID #:17




                                                                                  1 Missguided from using Plaintiffs’ name, images, likeness, persona, and trademarks;
                                                                                  2            E.        For pre-judgment and post-judgment interest according to proof and to
                                                                                  3 the maximum extent allowed by law;
                                                                                  4            F.        For attorneys’ fees and costs; and
                                                                                  5            G.        For such other and further relief as the Court may deem just and proper.
                                                                                  6
                                                                                  7 DATED: February 20, 2019                    KINSELLA WEITZMAN ISER
                                                                                                                                KUMP & ALDISERT LLP
                                                                                  8
      LLP




                                                                                  9
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                 10
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                 11                                             By:         /s/ Michael J. Kump
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                                                                      Michael J. Kump
                                                                                 12
                                                                                                                                      Attorneys for KIMSAPRINCESS, INC.
                                                                                 13                                                   AND KIM KARDASHIAN WEST
                                                                                 14
                                                                                 15
                                                                                 16
                                                                                 17
                                                                                 18
                                                                                 19
                                                                                 20
                                                                                 21
                                                                                 22
                                                                                 23
                                                                                 24
                                                                                 25
                                                                                 26
                                                                                 27
                                                                                 28
                                                                                      10669.00001/622893.1
                                                                                                                                      17
                                                                                                                                  COMPLAINT
                                                                               Case 2:19-cv-01258-VAP-JEM Document 1 Filed 02/20/19 Page 18 of 18 Page ID #:18




                                                                                  1                               DEMAND FOR JURY TRIAL
                                                                                  2            Pursuant to Local Rule 38-1, Plaintiffs hereby demand a trial by jury on all
                                                                                  3 issues so triable.
                                                                                  4
                                                                                  5 DATED: February 20, 2019                 KINSELLA WEITZMAN ISER
                                                                                                                             KUMP & ALDISERT LLP
                                                                                  6
                                                                                  7
                                                                                  8
      LLP




                                                                                  9                                          By:         /s/ Michael J. Kump
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                                                                   Michael J. Kump
                                                                                 10
                                                                                                                                   Attorneys for KIMSAPRINCESS, INC.
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                 11                                                AND KIM KARDASHIAN WEST
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                 12
                                                                                 13
                                                                                 14
                                                                                 15
                                                                                 16
                                                                                 17
                                                                                 18
                                                                                 19
                                                                                 20
                                                                                 21
                                                                                 22
                                                                                 23
                                                                                 24
                                                                                 25
                                                                                 26
                                                                                 27
                                                                                 28
                                                                                      10669.00001/622893.1
                                                                                                                                   18
                                                                                                                              COMPLAINT
